

 
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
 
This is an Assignment, Assumption and Recognition Agreement (this “AAR
Agreement”) made as of January 30, 2006, among EMC Mortgage Corporation (the
“Assignor”), Citibank, N.A., not individually but solely as trustee for the
holders of the SACO I Trust 2006-2, Mortgage Pass-Through Certificates, Series
2006-2 (the “Assignee”) and First Tennessee Mortgage Services, Inc. (the
“Company”).
 
In consideration of the mutual promises contained herein the parties hereto
agree that the residential mortgage loans (the “Assigned Loans”) listed on
Attachment 1 annexed hereto (the "Assigned Loan Schedule") purchased by the
Assignor from First Horizon Home Loan Corporation (“First Horizon”) pursuant to
the Purchase, Warranties and Servicing Agreement, dated as of September 1, 2003,
as amended by (1) Amendment No. 1 dated May 14, 2004, among Assignor, Company
and First Horizon, (2) Amendment No. 2 dated June 16, 2005, among Assignor,
Company and First Horizon, (3) Amendment No. 3 dated August 8, 2005. among
Assignor, Company and First Horizon and (4) Amendment No. 4, dated December 22,
2005, among Assignor, Company and First Horizon (the “Purchase, Warranties and
Servicing Agreement”) and that certain amended and restated term sheet dated as
of September 28, 2005, among Assignor, Company and First Horizon (the “Term
Sheet”, together with the Purchase, Warranties and Servicing Agreement, the
“Purchase Agreement”) and now serviced by Company for Assignor and its
successors and assigns pursuant to the Purchase Agreement shall be subject to
the terms of this AAR Agreement. Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Purchase Agreement.
 
Assignment and Assumption
 
Except as expressly provided for herein, the Assignor hereby grants, transfers
and assigns to the Assignee all of its right, title and interest as in, to and
under (a) the Assigned Loans and (b) the Purchase Agreement with respect to the
Assigned Loans; provided, however, that the Assignor is not assigning to the
Assignee any of its right, title or interest, in, to and under the Purchase
Agreement with respect to any mortgage loan other than the Assigned Loans listed
on Exhibit A. Notwithstanding anything to the contrary contained herein, the
Assignor specifically reserves and does not assign to the Assignee any right,
title and interest in, to or under the representations and warranties contained
in Section 3.01 and Section 3.02 of the Purchase Agreement, and any obligation
of the Company to cure, repurchase or substitute for a mortgage loan and to
indemnify the Assignor with respect to a breach of such representations and
warranties pursuant to Section 3.03 and Section 8.01 of the Purchase Agreement
and the Assignor is retaining the right to enforce the representations and
warranties and the obligations of the Company set forth in those sections
against the Company. In addition, the Assignor specifically reserves and does
not assign to the Assignee any right, title and interest in, to or under Section
2.09 of the Purchase Agreement. Except as is otherwise expressly provided
herein, the Assignor makes no representations, warranties or covenants to the
Assignee and the Assignee acknowledges that the Assignor has no obligations to
the Assignee under the terms of the Purchase Agreement or otherwise relating to
the transaction contemplated herein (including, but not limited to, any
obligation to indemnify the Assignee).
 
Representations, Warranties and Covenants
 
1.   Assignor warrants and represents to Assignee and Company as of the date
hereof:
 
(a)  Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement which agreement is in full force and effect as of the date hereof and
the provisions of which have not been waived, amended or modified in any
respect, nor has any notice of termination been given thereunder;
 
(b)  Assignor is the lawful owner of the Assigned Loans with full right to
transfer the Assigned Loans and any and all of its interests, rights and
obligations under the Purchase Agreement as they relate to the Assigned Loans,
free and clear from any and all claims and encumbrances; and upon the transfer
of the Assigned Loans to Assignee as contemplated herein, Assignee shall have
good title to each and every Assigned Loan, as well as any and all of Assignee’s
interests, rights and obligations under the Purchase Agreement as they relate to
the Assigned Loans, free and clear of any and all liens, claims and
encumbrances;
 
(c)  There are no offsets, counterclaims or other defenses available to Company
with respect to the Assigned Loans or the Purchase Agreement;
 
(d)  Assignor has no knowledge of, and has not received notice of, any waivers
under, or any modification of, any Assigned Loan;
 
(e)  Assignor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to acquire, own and sell the Assigned Loans;
 
(f)  Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this AAR Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this AAR Agreement is in the ordinary course of Assignor’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this AAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This AAR Agreement has been
duly executed and delivered by Assignor and, upon the due authorization,
execution and delivery by Assignee and Company, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law;
 
(g)  No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignor in connection with the execution, delivery or performance by Assignor
of this AAR Agreement, or the consummation by it of the transactions
contemplated hereby;
 
(h)  Neither Assignor nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Assigned Loans or any interest in the
Assigned Loans, or solicited any offer to buy or accept a transfer, pledge or
other disposition of the Assigned Loans, or any interest in the Assigned Loans
or otherwise approached or negotiated with respect to the Assigned Loans, or any
interest in the Assigned Loans with any Person in any manner, or made any
general solicitation by means of general advertising or in any other manner, or
taken any other action which would constitute a distribution of the Assigned
Loans under the Securities Act of 1933, as amended (the “1933 Act”) or which
would render the disposition of the Assigned Loans a violation of Section 5 of
the 1933 Act or require registration pursuant thereto;
 
(i)  The Assignor has received from Company, and has delivered to the Assignee,
all documents required to be delivered to Assignor by the Company prior to the
date hereof pursuant to the Purchase Agreement with respect to the Assigned
Loans and has not received, and has not requested from the Company, any
additional documents; and
 
(j)  There is no action, suit, proceeding, investigation or litigation pending
or, to Assignor's knowledge, threatened, which either in any instance or in the
aggregate, if determined adversely to Assignor, would adversely affect
Assignor's execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignor's ability to perform its obligations under this AAR
Agreement.
 
2.   Assignee warrants and represents to, and covenants with, Assignor and
Company as of the date hereof:
 
(a)  Assignee is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite power and
authority to hold the Assigned Loans as trustee on behalf of the holders of the
SACO I Trust 2006-2, Mortgage Pass-Through Certificates, Series 2006-2;
 
(b)  Assignee has full corporate power and authority to execute, deliver and
perform its obligations under this AAR Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this AAR Agreement is in the ordinary course of Assignee’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignee’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignee is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignee or its property is subject. The execution,
delivery and performance by Assignee of this AAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Assignee. This AAR Agreement has been duly
executed and delivered by Assignee and, upon the due authorization, execution
and delivery by Assignor and Company, will constitute the valid and legally
binding obligation of Assignee enforceable against Assignee in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law;
 
(c)  No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignee in connection with the execution, delivery or performance by Assignee
of this AAR Agreement, or the consummation by it of the transactions
contemplated hereby;
 
(d)  There is no action, suit, proceeding, investigation or litigation pending
or, to Assignee's knowledge, threatened, which either in any instance or in the
aggregate, if determined adversely to Assignee, would adversely affect
Assignee's execution or delivery of, or the enforceability of, this AAR
Agreement, or the Assignee's ability to perform its obligations under this AAR
Agreement; and
 
(e)  Assignee assumes for the benefit of each of the Assignor and the Company
all of the rights of the Purchaser under the Purchase Agreement with respect to
the Assigned Loans.
 
3.   Company warrants and represents to, and covenant with, Assignor and
Assignee as of the date hereof:
 
(a)  Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement, which agreement is in full force and effect as of the date hereof and
the provisions of which have not been waived, amended or modified in any
respect, nor has any notice of termination been given thereunder;
 
(b)  Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to service the Assigned Loans and otherwise to perform its obligations
under the Purchase Agreement;
 
(c)  Company has full corporate power and authority to execute, deliver and
perform its obligations under this AAR Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this AAR Agreement is in the ordinary course of Company’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Company’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Company is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Company or its property is subject. The execution,
delivery and performance by Company of this AAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Company. This AAR Agreement has been
duly executed and delivered by Company, and, upon the due authorization,
execution and delivery by Assignor and Assignee, will constitute the valid and
legally binding obligation of Company, enforceable against Company in accordance
with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law;
 
(d)  No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignee in connection with the execution, delivery or performance by Company of
this AAR Agreement, or the consummation by it of the transactions contemplated
hereby;
 
(e)  The Company shall establish a Custodial Account and an Escrow Account under
the Purchase Agreement in favor of the Assignee with respect to the Assigned
Loans separate from the Custodial Account and Escrow Account previously
established under the Purchase Agreement in favor of Assignor;
 
(f)  No event has occurred from the Closing Date to the date hereof which would
render the representations and warranties as to the related Assigned Loans made
by the Company in Sections 3.01 and 3.02 of the Purchase Agreement to be untrue
in any material respect; and
 
(g)  Neither this AAR Agreement nor any certification, statement, report or
other agreement, document or instrument furnished or to be furnished by the
Company pursuant to this AAR Agreement contains or will contain any materially
untrue statement of fact or omits or will omit to state a fact necessary to make
the statements contained therein not misleading.
 
4.   Assignor hereby agrees to indemnify and hold the Assignee (and its
successors and assigns) harmless against any and all claims, losses, penalties,
fines, forfeitures, legal fees and related costs, judgments, and any other
costs, fees and expenses that Assignee (and its successors and assigns) may
sustain in any way related to any breach of the representations or warranties of
Assignor set forth in this AAR Agreement or the breach of any covenant or
condition contained herein.
 
Recognition of Assignee
 
5.   From and after the date hereof, Company shall recognize Assignee as owner
of the Assigned Loans, and acknowledges that the Assigned Loans will be part of
a REMIC, and will service the Assigned Loans in accordance with the Purchase
Agreement (as modified by this AAR Agreement) but in no event in a manner that
would (i) cause any REMIC to fail to qualify as a REMIC or (ii) result in the
imposition of a tax upon any REMIC (including but not limited to the tax on
prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax
on contributions to a REMIC set forth in Section 860G(d) of the Code). It is the
intention of Assignor, Company and Assignee that this AAR Agreement shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto. Neither Company nor Assignor shall amend or agree to amend,
modify, waive, or otherwise alter any of the terms or provisions of the Purchase
Agreement which amendment, modification, waiver or other alteration would in any
way affect the Assigned Loans without the prior written consent of Assignee.
 
6.   It is expressly understood and agreed by the parties hereto that insofar as
this AAR Agreement is executed on behalf of the Assignee (i) this AAR Agreement
is executed and delivered by Citibank, N.A., not in its individual capacity but
solely as trustee under the Pooling and Servicing Agreement, dated as of January
1, 2006 (the “Pooling and Servicing Agreement”), among the Assignor, Bear
Stearns Asset Backed Securities I LLC, Citibank, N.A., as trustee and LaSalle
Bank National Association as securities administrator and master servicer, in
the exercise of the powers and authority conferred and vested in it, (ii) each
of the representations, undertakings and agreements herein made on the part of
the Assignee is made and intended not as representations, warranties, covenants,
undertakings and agreements by Citibank, N.A. in its individual capacity, but is
made and intended for the purpose of binding only the Assignee, (iii) under no
circumstances shall Citibank, N.A. in its individual capacity be personally
liable for the payment of any indebtedness or expenses of the Assignee or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Assignee under this AAR Agreement and (iv)
any recourse against the Assignee in respect of any obligations it may have
under or pursuant to the terms of this AAR Agreement shall be limited solely to
the assets it may hold as trustee of SACO I Trust 2006-2.
 
Company shall indemnify and hold harmless the Assignor, each affiliate of the
Assignor, Bear Stearns Asset Backed Securities I LLC (“BSABS I”), the Assignee,
Bear, Stearns & Co. Inc. (the “Underwriter”) and each affiliate of the
Underwriter, each Person (including, but not limited to, the Master Servicer)
responsible for the preparation, execution or filing of any report required to
be filed with the Commission, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act, each Person who
controls the Assignor, BSABS I, the Assignee or the Underwriter (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act);
and the respective present and former directors, officers, employees, agents and
affiliates of each of the foregoing (each, an “Indemnified Party”), and shall
hold each of them harmless from and against any claims, losses, damages,
penalties, fines, forfeitures, legal fees and expenses and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain
arising out of or based upon: 
 

(i)  
(A)any untrue statement of a material fact contained or alleged to be contained
in any information, report, certification, data, accountants’ letter or other
material provided under Section 11.18 of the Purchase Agreement by or on behalf
of the Assignor, or provided under Section 11.18 of the Purchase Agreement by or
on behalf of any Subservicer, Subcontractor or Third-Party Originator
(collectively, the “Company Information”), or (B) the omission or alleged
omission to state in the Company Information a material fact required to be
stated in the Company Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the Company Information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Company Information or any portion
thereof is presented together with or separately from such other information;

 

(ii)  
any breach by the Company of its obligations under Section 11.18 of Purchase
Agreement, including particularly any failure by the Company, any Subservicer,
any Subcontractor or any Third-Party Originator to deliver any information,
report, certification, accountants’ letter or other material when and as
required under Section 11.18 of the Purchase Agreement, including any failure by
the Company to identify any Subcontractor “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB;

 

(iii)  
any breach by the Company of a representation or warranty set forth in Section
3.01 of the Purchase Agreement or in a writing furnished pursuant to Section
3.01 of the Purchase Agreement and made as of a date prior to the date hereof,
to the extent that such breach is not cured by the date hereof, or any breach by
the Company of a representation or warranty in a writing furnished pursuant to
Section 3.01 of the Purchase Agreement to the extent made as of a date
subsequent to the date hereof; or

 

(iv)  
the negligence, bad faith or willful misconduct of the Company in connection
with its performance under Section 11.18 of the Purchase Agreement.

 
If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Company agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.
 
In the case of any failure of performance described in Section 11.18 of the
Purchase Agreement, the Company shall promptly reimburse the Underwriter, BSABS
I and each Person responsible for the preparation, execution or filing of any
report required to be filed with the Commission, or for execution of a
certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act, for all costs reasonably incurred by each such party in order to obtain the
information, report, certification, accountants’ letter or other material not
delivered as required by the Company, any Subservicer, any Subcontractor or any
Third-Party Originator.
 
Modification of Purchase Agreement
 
7.   The Company and Assignor hereby amend the Purchase Agreement as follows:
 
(a)  The following definitions are added to Article I of the Purchase Agreement:
 
Assignee: Citibank, N.A., as trustee for the holders of the SACO I Trust 2006-2.
 
Master Servicer: LaSalle Bank National Association, or its successors in
interest who meet the qualifications of the Pooling and Servicing Agreement and
this Agreement.
 
Pooling and Servicing Agreement: That certain pooling and servicing agreement,
dated as of January 1, 2006, among Bear Stearns Asset Backed Securities I LLC,
the Trustee, the Master Servicer, the Securities Administrator and the
Purchaser.
 
Securities Administrator: LaSalle Bank National Association, or its successors
in interest who meet the qualifications of the Pooling and Servicing Agreement
and this Agreement.
 
Trustee: Citibank, N.A., or its successor in interest, or any successor trustee
appointed as provided in the Pooling and Servicing Agreement.
 
(b)  The definition of Business Day is deleted in its entirety and replaced with
the following:
 
Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal
holiday in the States of New York, Illinois, Maryland, Minnesota or Texas, or
(iii) a day on which banks in the States of New York, Maryland, Illinois,
Minnesota or Texas are authorized or obligated by law or executive order to be
closed.
 
(c)  The third paragraph of Section 4.01 of the Purchase Agreement shall be
deleted in its entirety and replaced with the following:
 
Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not make or permit any modification, waiver or amendment of any
term of any Mortgage Loan that would (i) effect an exchange or reissuance of
such Mortgage Loan under Section 1001 of the Code (or Treasury regulations
promulgated thereunder) and (ii) cause any REMIC created under the trust
agreement pursuant to any Reconstitution to fail to qualify as a REMIC or result
in the imposition of any tax under Section 860F(a) of Section 860G(d) of the
Code.
 
(d)  The last paragraph in Section 4.02 of the Agreement is deleted and replaced
with the following:
 
The Company shall not waive any prepayment penalty unless: (i) the
enforceability thereof shall have been limited by bankruptcy, insolvency,
moratorium, receivership and other similar laws relating to creditors’ rights
generally, (ii) the enforcement thereof is illegal, or any local, state or
federal agency has threatened legal action if the prepayment penalty is
enforced, (iii) the mortgage debt has been accelerated in connection with a
foreclosure or other involuntary payment or (iv) such waiver is standard and
customary in servicing similar Mortgage Loans and relates to a default or a
reasonably foreseeable default and would, in the reasonable judgment of the
Company, maximize recovery of total proceeds taking into account the value of
such prepayment penalty and the related Mortgage Loan. If a prepayment penalty
is waived, but does not meet the standards described above, then the Company is
required to pay the amount of such waived prepayment penalty by remitting such
amount to the Master Servicer by the Remittance Date.
 
(e)  The following shall be added at the end of the last paragraph of Section
4.03 of the Purchase Agreement:
 
In the event a Mortgage Loan is charged-off, the Mortgage Loan will be removed
from the pool and remittances with regard to such Mortgage Loan will occur on an
actual/actual basis in the following method: no later than on each Remittance
Date, the Company shall cause all amounts deposited in the Custodial Account as
of the close of business on the immediately preceding Determination Date, minus
any amounts attributable to Monthly Payments collected but not due on a Due Date
or Dates subsequent to the first day of the month of the Remittance Date (which
amounts shall be remitted on the Remittance Date next succeeding the Due Period
for such amounts) to be remitted to the Purchaser as follows: (i) all
collections of principal (ii) all collections of interest net of servicing fees
(iii) liquidation proceeds net of the Company’s servicing advances. In addition,
any prepayment in full shall be remitted to the Purchaser within five (5)
business days of collection.
 
(f)  The second paragraph of Section 4.13 of the Purchase Agreement is deleted
in its entirety and replaced with the following:
 
The Company shall notify the Assignor in accordance with the Fannie Mae Guides
of each acquisition of REO Property upon such acquisition (and, in any event,
shall provide notice of the consummation of any foreclosure sale within three
(3) Business Days of the date Company receives notice of such consummation),
together with a copy of the drive by appraisal or brokers price opinion of the
Mortgaged Property obtained in connection with such acquisition. Thereafter, the
Assignor shall assume the marketing and administration of such REO Property and
shall sell such REO Property as expeditiously as possible and in accordance with
the provisions of the Pooling and Servicing Agreement, as if such Mortgage Loan
were an EMC Mortgage Loan. Pursuant to its efforts to sell such REO Property,
the Assignor shall protect and conserve such REO Property in the manner and to
the extent required by the Pooling and Servicing Agreement. No Servicing Fee
shall be assessed or otherwise accrue on any REO Property from and after the
date on which it becomes an REO Property.
 
(g)  Article VI of the Agreement is hereby amended effective as of the date
hereof by deleting Section 6.05 in its entirety and replacing it with the
following:
 
Section 6.05 [Reserved].
 
(h)  Article VI of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 6.07:
 
Section 6.07 Assessment of Compliance with Servicing Criteria.
 
On and after January 1, 2006, the Company shall service and administer, and
shall cause each subservicer to servicer or administer, the Mortgage Loans in
accordance with all applicable requirements of the Servicing Criteria.
 
With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, the Company shall deliver to the Purchaser or its designee on or
before March 1 of each calendar year beginning in 2007, but in no event later
than March 15, a report (an “Assessment of Compliance”) reasonably satisfactory
to the Purchaser regarding the Company’s assessment of compliance with the
Servicing Criteria during the preceding calendar year as required by Rules
13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB, which as
of the date hereof, require a report by an authorized officer of the Company
that contains the following:
 
(a) A statement by such officer of its responsibility for assessing compliance
with the Servicing Criteria applicable to the Company;
 
(b) A statement by such officer that such officer used the Servicing Criteria to
assess compliance with the Servicing Criteria applicable to the Company;
 
(c) An assessment by such officer of the Company’s compliance with the
applicable Servicing Criteria for the period consisting of the preceding
calendar year, including disclosure of any material instance of noncompliance
with respect thereto during such period, which assessment shall be based on the
activities it performs with respect to asset-backed securities transactions
taken as a whole involving the Company, that are backed by the same asset type
as the Mortgage Loans;
 
(d) A statement that a registered public accounting firm has issued an
attestation report on the Company’s Assessment of Compliance for the period
consisting of the preceding calendar year; and
 
(e) A statement as to which of the Servicing Criteria, if any, are not
applicable to the Company, which statement shall be based on the activities it
performs with respect to asset-backed securities transactions taken as a whole
involving the Company, that are backed by the same asset type as the Mortgage
Loans.
 
Such report at a minimum shall address each of the Servicing Criteria specified
on a certification substantially in the form of Exhibit O hereto delivered to
the Purchaser concurrently with the execution of this Agreement.
 
With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, on or before March 1 of each calendar year beginning in 2007, but in
no event later than March 15, the Company shall furnish to the Purchaser or its
designee a report (an “Attestation Report”) by a registered public accounting
firm that attests to, and reports on, the Assessment of Compliance made by the
Company, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122(b) of Regulation AB, which Attestation Report must be made in accordance
with standards for attestation reports issued or adopted by the Public Company
Accounting Oversight Board.
 
The Company shall cause each Subservicer, and each Subcontractor determined by
the Company pursuant to Section 11.19 to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Purchaser and any Depositor an assessment of compliance and accountants’
attestation as and when provided in Sections 6.07.
 
Failure of the Company to timely comply with this Section 6.07 shall be deemed
an Event of Default, automatically, without notice and without any cure period,
and Purchaser may, in addition to whatever rights the Purchaser may have under
Sections 3.03 and 8.01 and at law or equity or to damages, including injunctive
relief and specific performance, terminate all the rights and obligations of the
Company under this Agreement and in and to the Mortgage Loans and the proceeds
thereof without compensating the Company for the same, as provided in Section
9.01. Such termination shall be considered with cause pursuant to Section 10.01
of this Agreement. This paragraph shall supercede any other provision in this
Agreement or any other agreement to the contrary.
 
(i)  The phrase “without giving effect to principles of conflicts of laws and”
shall be added following the phrase “the State of New York” in Section 11.04 of
the Purchase Agreement.
 
(j)  The following shall be added as Section 11.21 of the Purchase Agreement:
 
Section 11.21 Third Party Beneficiary.
 
For purposes of this Agreement, any Master Servicer shall be considered a third
party beneficiary to this Agreement entitled to all the rights and benefits
accruing to any Master Servicer herein as if it were a direct party to this
Agreement.
 
Miscellaneous
 
8.   All demands, notices and communications related to the Assigned Loans, the
Purchase Agreement and this AAR Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:
 

(a)  
In the case of Company:

 
First Tennessee Mortgage Services, Inc.
 
4000 Horizon Way
 
Irving, Texas 75063
 
Attention: Capital Markets Department
 

(b)  
In the case of Assignor:

 


 
EMC Mortgage Corporation
 
Mac Arthur Ridge II
 
909 Hidden Ridge Drive, Suite 200
 
Irving, Texas 75038
 
Attention: Ralene Ruyle
 
Telecopier No.: (972) 444-2810
 


 
with a copy to:
 
Bear Stearns Mortgage Capital Corporation
 
383 Madison Avenue
 
New York, New York 10179
 
Attention: Ernie Calabrese
 
Telecopier No.: (212) 272-9529
 

(c)  
In the case of Assignee:

 
Citibank, N.A., as Trustee
 
388 Greenwich Street, 14th Floor
 
New York, New York 10013
 
Attention: SACO 2005-10
 
Telecopier No.: (212) 816-5527
 
9.   The Company hereby acknowledges that LaSalle Bank National Association (the
“Master Servicer”) has been appointed as the master servicer of the Assigned
Loans pursuant to the Pooling and Servicing Agreement, and therefor has the
right to enforce all obligations of the Company, as they relate to the Assigned
Loans, under the Purchase Agreement. Such right will include, without
limitation, the right to terminate the Company under the Purchase Agreement upon
the occurrence of an event of default thereunder, the right to receive all
remittances required to be made by the Company under the Purchase Agreement, the
right to receive all monthly reports and other data required to be delivered by
the Company under the Purchase Agreement, the right to examine the books and
records of the Company, indemnification rights, and the right to exercise
certain rights of consent and approval relating to actions taken by the Company.
The Company shall make all distributions under the Purchase Agreement, as they
relate to the Assigned Loans, to the Master Servicer by wire transfer of
immediately available funds to:
 
LaSalle Bank National Association
 
ABA# 071000505
 
Account # [____________]
 
Attn: Sandra Brooks
 
and the Company shall deliver all reports required to be delivered under the
Purchase Agreement, as they relate to the Assigned Loans, to the Assignee at the
address set forth in Section 8 herein and to the Master Servicer at:
 
LaSalle Bank National Association
 
135 S. LaSalle St., Suite 1625
 
Chicago, IL 60603
 
Attention: Global Securities and Trust Services Group- SACO 2006-2
 
10.   Each party will pay any commissions it has incurred and the fees of its
attorneys in connection with the negotiations for, documenting of and closing of
the transactions contemplated by this AAR Agreement.
 
11.   This AAR Agreement shall be construed in accordance with the laws of the
State of New York, without regard to conflicts of law principles, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
 
12.   No term or provision of this AAR Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.
 
13.   This AAR Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Assignee or
Company may be merged or consolidated shall, without the requirement for any
further writing, be deemed Assignor, Assignee or Company, respectively,
hereunder.
 
14.   This AAR Agreement shall survive the conveyance of the Assigned Loans, the
assignment of the Purchase Agreement to the extent of the Assigned Loans by
Assignor to Assignee and the termination of the Purchase Agreement.
 
15.   This AAR Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original and all such
counterparts shall constitute one and the same instrument.
 
16.   In the event that any provision of this AAR Agreement conflicts with any
provision of the Purchase Agreement with respect to the Assigned Loans, the
terms of this AAR Agreement shall control.
 





SACO 2006-2 - FIRST HORIZON ASSIGNMENT ASSUMPTION AND RECOGNITION AGREEMENT
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of
the day and year first above written.
 


EMC MORTGAGE CORPORATION
 
Assignor
 


 
By:     
 
Name:     
 
Title:   
 
CITIBANK, N.A., not individually but solely as Trustee for the SACO I Trust
2006-2, Mortgage Pass-Through Certificates, Series 2006-2
Assignee


By:     
Name:     
Title:     


 
FIRST TENNESSEE MORTGAGE SERVICES, INC.
 
Company
 


 
By:     
 
Name:     
 
Title:     
 
Acknowledged and Agreed:
 
LASALLE BANK NATIONAL ASSOCIATION Master Servicer
 


 
By:     
 
Name:     
 
Title:     
 


 





SACO 2006-2 - FIRST HORIZON ASSIGNMENT ASSUMPTION AND RECOGNITION AGREEMENT
 
 

--------------------------------------------------------------------------------

 



 
ATTACHMENT 1
 
 


 
 
ASSIGNED LOAN SCHEDULE
 
 
(Available upon request)
 
 


 



SACO 2006-2 - FIRST HORIZON ASSIGNMENT ASSUMPTION AND RECOGNITION AGREEMENT
 
 

--------------------------------------------------------------------------------

 



 
ATTACHMENT 2
 
 


 
 
PURCHASE AGREEMENT
 
 


 
 


 
 


 

